Citation Nr: 1044341	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  06-07 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bursitis of the right 
hip.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to an initial rating in excess of 10 percent for 
bursitis of the left hip.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from December 1981 to May 
1982 and from February 1988 to February 1990.

These matters come before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for bursitis of the 
right hip, disability of the right and left knees, and a low back 
disability; and granted service connection for bursitis of the 
left hip and assigned a 10 percent initial rating, effective from 
January 27, 2003.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor 
competent and credible lay, evidence that the Veteran has a right 
hip disability that is related to active service, and bursitis of 
the right hip was not clinically manifested within one year of 
his discharge.  

2.  There has been no demonstration by competent medical, nor 
competent and credible lay, evidence that the Veteran has a right 
knee disability that is related to active service, and arthritis 
or tenosynovitis of the right knee was not clinically manifested 
within one year of his discharge.  

3.  There has been no demonstration by competent and credible lay 
evidence of record that the Veteran's currently diagnosed left 
knee disability is related to his military service, and the most 
probative medical evidence shows that it is less likely to be so 
related.  

4.  The Veteran's left hip bursitis is manifested by pain and 
limitation of motion.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated by 
active military service, and bursitis of the right hip may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).  

2.  A right knee disability was not incurred in or aggravated by 
active military service, nor may a right knee disability be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).  

3.  A left knee disability was not incurred in or aggravated by 
active military service, nor may a left knee disability be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).  

4.  The criteria for an initial rating in excess of 10 percent 
for left hip bursitis have not been met during the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5019, 5252 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In February 2003, March 2003, May 2003, August 2003, November 
2003, and June 2005 VCAA notice letters, the Veteran was provided 
notice regarding what information and evidence is needed to 
substantiate the claims for service connection, as well as what 
information and evidence must be submitted by the Veteran, what 
information and evidence will be obtained by VA, and the need to 
advise VA of, or submit any further medical evidence relevant to, 
the claims.  He was also provided with updates with regard to the 
status of his claims.  

With respect to the Dingess requirements, the VCAA notification 
letters of record failed to provide notice of the type of 
evidence necessary to establish a disability rating or effective 
date in the event of award of any benefit sought.  However, such 
failure is harmless.  The preponderance of the evidence is 
against the claims; hence, any question as to a disability rating 
and/or an effective date to be assigned is moot.  

Additionally, the Board notes that the Veteran's appeal of the 
initial rating assigned for the grant of service connection for 
bursitis of the left hip is a downstream issue, and additional 
VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2010); see 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Rather, 
the Veteran's appeal as to the initial rating assignment triggers 
VA's obligation to advise the Veteran of what is necessary to 
obtain the maximum benefit allowed by the evidence and the law.  
38 U.S.C.A. §§ 5104, 7105 (West 2002).  In the January 2006 
statement of the case, under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," the relevant 
diagnostic codes (DC) for rating the disability at issue were set 
forth.  The Veteran was thus informed of what was needed not only 
to achieve the next- higher schedular rating, but also to obtain 
all schedular ratings above that assigned.  

The Board finds that any deficiency with respect to the timing of 
the notices provided is harmless.  Following the notice, the RO 
readjudicated the appeal in the January 2006 Statement of the 
Case.  Thus, the Board concludes that there is no prejudice to 
the Veteran due to any defect in the timing of the notices.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or a 
supplemental statement of the case is sufficient to cure a timing 
defect).  

As discussed, there has been compliance with the VCAA duty to 
notify.  The Veteran was notified and aware of the evidence 
needed to substantiate the claims, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, the record demonstrates that the Veteran had 
knowledge of what was needed to substantiate the claims, which 
cured any defect in the notice provided.  Any defect in the 
notice is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the claimant.  
Accordingly, the Board finds that the duty to notify provisions 
have been satisfactorily met, and the Veteran has not pointed out 
any specific deficiency to be corrected.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post service VA and private treatment records, 
the relevant VA examination reports, and the Veteran's 
statements.  The VA examination reports are adequate, as they 
were predicated on examination of the Veteran, the pertinent 
evidence of record, and the Veteran's statements.  Rationale was 
provided for the opinions offered, and information relevant to 
the rating criteria for the left hip disability was provided.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board observes that the Veteran was not afforded a VA 
examination specifically for his claims for service connection 
for right hip and right knee disabilities.  However, the Veteran 
has not presented any medical evidence showing that he has right 
hip and/or knee arthritis that was manifest within one year of 
his discharge from service or any other right hip or right knee 
disability that is otherwise related to his military service.  In 
fact, there are no notations of treatment for injury to, or 
disability of, the right hip and/or right knee in the Veteran's 
service treatment records.  Additionally, as discussed in detail 
below, the Board does not find that there is competent and 
credible lay evidence of record so as to establish continuity of 
symptomatology.  Hence, the Board finds under such circumstances, 
VA is not obligated to provide a VA examination for those claims.  
See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service and the record does not contain sufficient information to 
make a decision on the claim).  Consequently, the Board finds 
that VA's  duty to assist has also been met in this case.  

As such, there is no indication that there is any prejudice to 
the Veteran in considering the matters on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis, if manifest to a 
degree of 10 percent within one year after separation from active 
duty, may be presumed to have been incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Even where 
there is evidence of an injury or disease in service, there must 
be a present disability resulting from that disease or injury.  
See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Bursitis of the Right Hip and Disability of the Right Knee

The Veteran's service treatment records do not show any 
complaints of an injury to either the right hip or right knee, 
and no chronic disabilities of either of these joints was 
diagnosed.  Private post-service medical records show that the 
Veteran was seen for complaints of right hip pain in September 
2002 and the assessment was right hip tendinitis/bursitis.  Since 
this was more than one year after the Veteran's discharge from 
service, the disability may not be presumed to have been incurred 
in service as a chronic disease, and there is no opinion of 
record relating the currently manifested right hip disability to 
the Veteran's active military service.  Moreover, the remainder 
of the clinical records submitted by the Veteran also do not show 
that he has a current right knee disability that is related to 
his military service.  In the absence of a clinical diagnosis of 
a chronic disease within one year of discharge or a nexus between 
any currently diagnosed disability and service, service 
connection may not be granted for either of these claimed 
disabilities.  

To the extent that the Veteran asserts that he had right hip and 
knee disabilities that are related to his military service, he is 
not shown to have any medical expertise.  Hence, his statements 
are insufficient upon which to base a grant of service 
connection.  See Espiritu, supra.  As to continuity of 
symptomatology, the Board notes that the Veteran is competent to 
report complaints of right hip and right knee pain since service.  
However, the Board does not find him to be credible in this 
regard.  The Board's finding as to lack of credibility in this 
regard is based not only on the absence of contemporaneous 
evidence in service, but, also on the Veteran's statements 
contemporaneous with service which conflict with his current 
assertions made in support of a claim for monetary benefits.  In 
reports of medical history completed in June 1987 and November 
1989, the Veteran reported that he was in good health, denied 
that he had swollen or painful joints, denied that he had 
arthritis, rheumatism or bursitis, denied that he had bone, joint 
or other deformity, and denied that he had "trick" or locked 
knee.  Moreover, the Board again notes that, although the Veteran 
was not afforded a VA examination to specifically ascertain 
whether he has right hip and/or knee disabilities that are 
related to his military service, the Board finds that such 
examination is not necessary.  In the absence of any treatment in 
service for a right hip and/or right knee disease or injury, or 
competent and credible lay evidence of continuity of 
symptomatology, any opinion rendered on the matter would be 
speculative in nature.  Hence, there is no reasonable possibility 
that the findings from such examination would aid in 
substantiating either claim.  See McLendon, supra.  

For these reasons, the Board finds that the preponderance of the 
evidence is against the claims, and the appeal for entitlement to 
service connection for right hip bursitis and/or disability of 
the right knee must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Knee disability

The Veteran's service treatment records show that the Veteran was 
seen for complaints of left knee problems in service with a 
diagnosis of possible patellar tendinitis in 1989.  However, no 
chronic left knee disability was diagnosed.  Post service 
treatment records show that the Veteran sustained an injury to 
his left knee in July 1997 when he was swimming and struck it on 
a rock.  Treatment reports dated in June 1998 show a diagnosis of 
patellar tendonitis.  However, following VA examination in 
November 2003, in a report of follow-up in March 2004, the 
examiner concluded that it was less likely that the Veteran's 
currently manifested pathology was related to his complaints in 
service.  After reviewing the claims file, the examiner explained 
that although the Veteran had left knee complaints in service, 
there were no interim reports of continued complaints until he 
re-injured the knee approximately eight years later.  Therefore, 
the Board finds that service connection is not warranted on a 
presumptive basis or on the basis of chronicity.  In this regard, 
the Board observes that a prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering a 
claim for service connection.  Cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000).  Here, the lack of clinical 
evidence reflecting treatment pertaining to a left knee 
disability until 1989, when considered in conjunction with the 
fact that the Veteran sustained a documented post-service injury 
to the left knee are against his claim for service connection.

While the veteran contends that he has a left knee disability 
that is related to his period of active military service, his 
statements do not constitute competent evidence of a medical 
nexus opinion.  See Espiritu, supra.  In this regard, he is 
competent to identify the presence of symptoms that may be 
associated with a left knee disability; however, he is not 
competent to relate any currently diagnosed disability to his 
military service - and there is no such opinion of record.  The 
Board also finds that his assertions as to continuity of 
symptomatology since service are not credible.  In this regard, 
in addition to the absence of supporting clinical evidence, the 
Veteran specifically denied any pertinent medical history when 
seeking treatment for a left knee injury in July 1997.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.  

Increased Initial Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule) 
and are intended to represent the average impairment of earning 
capacity resulting from disability. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).

Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1 (2010).  Other applicable, general policy 
considerations are: interpreting reports of examination in light 
of the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Where, as here, 
the appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The Veteran's bursitis of the left hip is currently rated 10 
percent disability under 38 C.F.R. § 4.71a, Diagnostic Code 5019, 
which pertains to bursitis.  Bursitis is rated analogous to 
degenerative or traumatic arthritis.  Degenerative or traumatic 
arthritis, established by X-ray findings, is rated on the basis 
of limitation of motion under the appropriate diagnostic code for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint 
affected by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 
5010 (traumatic arthritis).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f) (2010).

The general ratings for limitation of motion of the hip are found 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 and 5253 
(2010).  Diagnostic Code 5251 provides a maximum rating of 10 
percent for limitation of extension of the thigh to 5 degrees.  
Diagnostic Code 5252 provides a 10 percent rating for limitation 
of flexion of the thigh to 45 degrees; a 20 percent rating where 
flexion is limited to 30 degrees; a 30 percent rating where 
flexion is limited to 20 degrees; and a 40 percent rating where 
flexion is limited to 10 degrees.  Diagnostic Code 5253 provides 
a 10 percent evaluation when there is limitation of abduction of 
the thigh such that the legs cannot be crossed or there is 
limitation of rotation such that it is not possible to toe out 
more than 15 degrees.  A 20 percent rating requires limitation of 
abduction with motion lost beyond 10 degrees.  

According to VA standards, full hip range of motion is defined as 
0 to 125 degrees hip flexion and 0 to 45 degrees hip abduction.  
38 C.F.R. § 4.71, Plate II (2010).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating 
personnel must consider functional loss and clearly explain the 
impact of pain on the disability.  When an evaluation of a 
disability is based on limitation of motion, the Board must also 
consider, in conjunction with the otherwise applicable diagnostic 
code, any additional functional loss the veteran may have by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal 
endurance, functional loss due to pain, and pain on movement and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concern 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concern the effects of the 
disability on the veteran's ordinary activity.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

VA General Counsel has held that knee arthritis and instability 
may be rated separately under Diagnostic Codes 5003 and 5257, 
while cautioning that any such separate rating must be based on 
additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. 
Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of the 
leg), may be assigned for disability of the same joint.  
VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

Upon VA examination in November 2003, the Veteran reported pain 
in his left hip that came and went.  Clinical evaluation revealed 
full range of motion of the left hip on all planes with pain on 
the extremes.  There was no edema, effusion, instability, 
tenderness, weakness, tenderness, redness, heat, or abnormal 
movement or guarding of movement.  The diagnosis was bursitis of 
the left hip.  Similar findings were made upon VA examination in 
January 2006.  There was tenderness on the trochanter area, but 
no effusion, erythematous changes, muscle atrophy, or 
instability.  There was some muscle spasm and range of motion was 
flexion to 110 degrees and abduction to 30 degrees.  Repetitive 
use showed no fatigue, incoordination, lack of endurance or 
additional loss of motion due to pain on use.  

In this case, given the general lack of significant clinical 
findings, the level of disability required for a rating in excess 
of 10 percent under any of the diagnostic codes listed above are 
clearly not present.  The Veteran has demonstrated virtually full 
to relatively full range of motion with some pain on motion.  
However, other than some muscle spasms noted in January 2006, 
there were no other objective factors showing inflammatory 
changes, instability, swelling, redness, or heat, etc.  

Additionally, there is no credible evidence of pain on use or 
flare-ups that result in additional limitation of motion to the 
extent that the left hip would be more than 10 percent disabling 
under the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, supra.  While recent clinical findings 
show evidence of some limitation of motion, they do not produce a 
level of limited motion, which would allow for the assignment of 
even a compensable rating (flexion limited to 45 degrees and/or 
extension limited to 5 degrees) under Diagnostic Codes 5251 and 
5252.  Moreover given the Veteran's ability to abduct to at least 
30 degrees, his complaints of pain do not support a finding of 
additional functional loss for a higher rating.  Although the 
Board is required to consider the effect of the Veteran's pain 
when making a rating determination, and has done so in this case, 
the Rating Schedule does not provide for a separate rating for 
pain.  Rather, it provides guidance for determining ratings under 
other diagnostic codes assessing musculoskeletal function.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, he is 
already being adequately compensated for pain.  

In reaching its decision, the Board has considered the Veteran's 
statements.  The Board finds that the Veteran is competent to 
report that he has pain and to observe and report any functional 
limitations.  However, as with the clinical evidence, his 
assertions are consistent with the current rating.  

Finally, the Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is against 
the claim, the doctrine is not for application.  Gilbert, supra.  
Accordingly, the Board finds that a higher initial rating for his 
left hip bursitis is not warranted at any time during the rating 
period on appeal.  


ORDER

Service connection for bursitis of the right hip is denied.

Service connection for disability of the right knee is denied.  

Service connection for disability of the left knee is denied.

An initial rating in excess of 10 percent for bursitis of the 
left hip is denied.  


REMAND

The Veteran's claim for service connection for a low back 
disability was denied in the April 2004 rating decision.  In the 
rating decision, the RO specifically noted that there were no 
medical records documenting the Veteran's 1994 back surgery.  He 
appealed the denial and was provided with a Statement of the Case 
on the issue in March 2006.  He filed his substantive appeal 
later that month and included medical records dated in December 
1994 pertaining to his low back surgery.  There is no indication 
that the Veteran provided a waiver of RO review of this evidence 
and it was submitted directly to the RO.  Nevertheless, the RO 
did not review the evidence and readjudicate the matter.  Since 
this evidence is neither duplicative of other evidence nor 
irrelevant, it must be referred back to the RO.  38 C.F.R. 
§§ 19.37, 20.1304 (2010).  

Accordingly, the case is REMANDED for the following action:

The RO should review the evidence 
associated with the claims file since the 
January 2006 Statement of the Case, and 
readjudicate the claim.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


